DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The United Kingdom of Great Britain and Northern Ireland on December 21, 2018. It is noted, however, that applicant has not filed a certified copy of the GB1821112.8 application as required by 37 CFR 1.55.
Claim Objections
Claim 32 is objected to because of the following informalities:  claim 26 contains a typo it should recite “for use in the treatment or prevention of rheumatoid arthritis.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 recites a substance…by delivery of said 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-19, and 21-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2017/0173270 A1).
With regard to claim 1, Nakamura et al. teach an accessory for an injection device having a needle cap, the accessory comprising: a body portion comprising a recess adapted to receive the injection device (Figs. 8 and 16 member 130, see recess in the central portion, Fig. 24 shows the injection device in the recess); a cover coupled to the body portion, the cover pivotally moveable between an open 5position in which the recess is exposed to receive the injection device, and a closed position in which the cover at least partially closes the recess to hold the injection device in the body portion (Figs. 1, 24, and 25, member 160); and a cap remover comprising a grip adapted to hold the needle cap, the cap remover being moveable axially with respect to the body portion from an initial position to an advanced 10position to remove the needle cap from the injection device (Figs. 10 and 16 member 140, grip at 141/144, [0056], [0060], [0061]), wherein the body portion comprises a track within which the cap remover is arranged to move axially with respect to the body portion (see Reference Figure 1 below the rack is the interior surface of 130 which guides movements of 140, [0056], [0060], [0061]), and wherein the track is adapted such that when the injection device is located in the body portion, the cap 

    PNG
    media_image1.png
    974
    735
    media_image1.png
    Greyscale


With regard to claim 3, to insert 140 into 130, 140 is allowed to move perpendicularly into place this occurs when the injection device is not yet located in 130. 
With regard to claim 4, once the injection device is in place within 140 140 is still able to move axially ([0060], [0061]).
With regard to claims 5 and 6, see Figs. 23 and 24, when 140 is placed within the track of 130 it is exposed such that 110 may be placed directly within such that 140 is held between the injection device and 130.
With regard to claim 7, the upper surface of the cap remover is taken as the interior surface which does not contact the track (Fig. 16).
With regard to claim 8, see Reference Figure 1 above.
With regard to claims 9, 11-14, see Reference Figure 1 above and further see Fig. 23.
With regard to claims 15 and 16, see Reference Figure 1 above, the pair of tracks is taken as the pair of portions on either side of the central section, see Figs. 23 and 24, when 140 is placed within the tracks of 130 it is exposed such that 110 may be placed directly within such that 140 is held between the injection device and 130.
With regard to claim 17, the upper surface of the cap remover is taken as the interior surface which does not contact the track (Fig. 16).
With regard to claim 18, see Reference Figure 1 above.
With regard to claims 19, 21-24, see Reference Figure 1 above and further see Fig. 23.

With regard to claims 26 and 27, see Reference Figure 2 below, this receives 162 and 163 of the cover (Fig. 1, [0060], [0061]).

    PNG
    media_image2.png
    859
    655
    media_image2.png
    Greyscale


  With regard to claim 29, see Fig. 22 which shows injection device 10 with cap 15 which is used with the accessory of claim 1.
With regard to claim 30, see [0045], [0048], TNF inhibitors such as adalimumab can be used to treat at least arthritis.
With regard to claims 31 and 32, see [0045], [0048], TNF inhibitors such as adalimumab can be used to treat at least arthritis are delivered by the injection device shown in Fig. 25.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2017/0173270 A1) as applied to claims 9 and 19 above.
With regard to claims 10 and 20, Nakamura et al. teach a device substantially as claimed.  Nakamura et al. do not disclose the side walls define windows for viewing the injection device.  However, Nakamura et al. discloses the cover may be transparent to view the injection device ([0059]).   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the entire device transparent so that the injection device could be viewed from any position.  Further replicating this feature would be obvious since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schiller et al. (US 2016/0184531 A1) and Henderson et al. (US 2015/0297833 A1) both disclose cap removers with rotary covers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783